 

Exhibit 10.9

Execution Copy

AMENDMENT NO. 1 TO

SERIES A PREFERRED STOCK

PURCHASE AGREEMENT

among

TARGA RESOURCES CORP.

and

THE PURCHASERS PARTY HERETO

 

 

 

 

US 4064915

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO

SERIES A PREFERRED STOCK

PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) to that certain Series A Preferred Unit
Purchase Agreement, dated as of February 18, 2016 (the “Agreement”), by and
among TARGA RESOURCES CORP., a Delaware corporation (the “Company”), and the
purchasers set forth therein (the “Purchasers”), is made as of March 3, 2016, by
and among the Company and the Purchasers. Capitalized terms used but not defined
herein have the meanings given such terms in the Agreement.  

WHEREAS, the Company and the Purchasers are parties to the Agreement, pursuant
to which the Company agreed to issue and sell, and the Purchasers agreed to
purchase from the Company, certain shares of the Preferred Stock and Warrants,
in accordance with the provisions of the Agreement.

WHEREAS, the Company and the Purchasers desire to amend the Agreement as set
forth in this Amendment in accordance with the provisions of the Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

1. Section 8.01 of the Agreement is hereby amended and restated in its entirety
as follows:

“At the Closing, the Company shall pay to Stonepeak Advisors II LLC a
transaction fee equal to $20,250,000; provided, that, for greater certainty, it
is acknowledged and agreed that the payment of such aggregate transaction fee is
in no way contingent or conditioned upon the amount (if any) of additional
shares of Preferred Stock and Warrants actually purchased by Additional
Investors (if any).

2. Section 8.10 is hereby amended by replacing the word “90” with “120.”

3. Except as expressly amended hereby, the Agreement remains unmodified and in
full force and effect as originally executed without waiver of any provision
thereof. Whenever the Agreement is referred to in any agreement, document or
other instrument, such reference will be to the Agreement as amended hereby. In
the event of any conflict between the terms of this Amendment and the Agreement,
the terms of this Amendment shall prevail.

4. This Amendment shall be binding upon the Company, each of the Purchasers and
their respective successors and permitted assigns. Except as expressly provided
in this Amendment, this Amendment shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Amendment and
their respective successors and permitted assigns.

5. This Amendment, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Amendment or the
negotiation, execution or performance of this Amendment (including any claim or
cause of action based upon, arising out

1

--------------------------------------------------------------------------------

 

of or related to any representation or warranty made in or in connection with
this Amendment), will be construed in accordance with and governed by the laws
of the State of Delaware without regard to principles of conflicts of laws which
would result in the application of the law of any other jurisdiction. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

6. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement.

[Remainder of Page Left Intentionally Blank]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto execute this Amendment, effective as of
the date first above written.

 

TARGA RESOURCES CORP.

 

 

 

 

 

By:

 

/s/ Matthew J. Meloy

 

 

 

Matthew J. Meloy

 

 

 

Executive Vice President and Chief

 

 

 

Financial Officer

 

[Signature page to Amendment No. 1 to Purchase Agreement]

--------------------------------------------------------------------------------

 

 

STONEPEAK TARGET HOLDINGS LP

 

By:

 

STONEPEAK ASSOCIATES II LLC, its general

partner

 

 

 

By:

 

STONEPEAK GP HOLDINGS II LP, its sole

member

 

 

 

By:

 

STONEPEAK GP INVESTORS II LLC, its general

partner

 

 

 

By:

 

STONEPEAK GP INVESTORS MANAGER LLC,

its managing member

 

 

 

 

 

 

By:

 

/s/ Michael Dorrell

 

 

Michael Dorrell

 

 

Managing Member

 

[Signature page to Amendment No. 1 to Purchase Agreement]